United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
North Augusta, SC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-696
Issued: August 11, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On January 26, 2011 appellant filed a timely appeal from an October 14, 2010 merit
decision of the Office of Workers’ Compensation Programs (OWCP) denying her claim.
Pursuant to the Federal Employees’ Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of the case.2
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained a
traumatic injury on August 28, 2010 while in the performance of duty.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the issuance of the October 14, 2010 OWCP decision, appellant submitted new
evidence. However, the Board is precluded from reviewing evidence which was not before OWCP at the time it
issued its final decision. See 20 C.F.R. § 501.2(c)(1). Appellant may resubmit this evidence, together with a formal
written request for reconsideration to OWCP, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R. § 10.606.

FACTUAL HISTORY
On August 30, 2010 appellant, then a 43-year-old rural carrier associate, filed a traumatic
injury claim alleging that she sustained injury on August 28, 2010 as a result of her employment.
She explained that, while delivering mail on her mail route, a foreign object entered the vehicle
window and lodged in her right eye.
In support of her claim, appellant submitted a chart report from a hospital emergency
room; however, the report is illegible. She also submitted a fully executed Form CA-16, which
was issued on September 1, 2010 to the University Health Care Systems. This form authorized
office and/or hospital treatment as medically necessary for the effects of the August 28, 2010
injury.
On September 10, 2010 OWCP advised appellant that the emergency room report was
illegible. It requested additional evidence, including a medical report containing a diagnosis of
appellant’s condition and medical rationale explaining how the condition was causally related to
the August 28, 2010 employment activities. No further evidence was received by OWCP.
By decision dated October 14, 2010, OWCP denied appellant’s claim on the grounds that
the medical evidence was not sufficient to establish that a medical condition was diagnosed in
connection with the claimed incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden to establish the essential
elements of her claim including the fact that the individual is an employee of the United States
within the meaning of FECA, that the claim was timely filed, that an injury was sustained in the
performance of duty as alleged and that any disability or medical condition for which
compensation is claimed is causally related to the employment injury.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether the fact of injury has been established.
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that he or she actually experienced the employment
incident at the time, place and in the manner alleged.5 Second, the employee must submit
evidence, in the form of medical evidence, to establish that the employment incident caused a
personal injury.6
To establish a causal relationship between a claimant’s condition and any attendant
disability claimed and the employment event or incident, she must submit rationalized medical
3

5 U.S.C. §§ 8101-8193.

4

Steven S. Saleh, 55 ECAB 169 (2003); Elaine Pendleton, 40 ECAB 1143 (1989).

5

Bonnie A. Contreras, 57 ECAB 364, 367 (2006); Edward C. Lawrence, 19 ECAB 442, 445 (1968).

6

T.H., 59 ECAB 388 (2008); John J. Carlone, 41 ECAB 354, 356-57 (1989).

2

opinion evidence based on a complete factual and medical background supporting such a causal
relationship. Rationalized medical opinion evidence is medical evidence which includes a
physician’s opinion on the issue of whether there is a causal relationship between the claimant’s
diagnosed condition and the implicated employment factors. The opinion of the physician must
be based on a complete factual and medical background of the claimant, must be one of
reasonable medical certainty and must be supported by medical rationale explaining the nature of
the relationship between the diagnosed condition and the specific employment factors identified
by the claimant.7
ANALYSIS
OWCP accepted that the August 28, 2010 incident occurred as alleged, a foreign body
flew into appellant’s right eye while she was delivering her route. The Board finds that appellant
has submitted insufficient medical evidence to establish that she sustained an injury causally
related to this incident.
In support of her claim, appellant submitted the chart report from a hospital emergency
department. This report is illegible, and therefore it cannot be determined whether the report
contained a history of injury, diagnosis of her condition or a physician’s opinion regarding the
cause of such condition. OWCP advised appellant that the report was illegible and of her
responsibility to provide a comprehensive medical report which included the dates of
examination and treatment, history and date of injury given by the physician, detailed description
of findings, results of all laboratory tests, diagnosis and clinical course of treatment followed,
and the doctor’s opinion, with medical reasons, as to the cause of her condition. Appellant failed
to submit any medical documentation in response to OWCP’s request. As there is no probative,
rationalized medical report containing a history of injury, diagnosis of her condition and
rationale addressing how her claimed injuries were caused by her employment, appellant has not
met her burden of proof in establishing that she sustained a traumatic injury in the performance
of duty on August 28, 2010.
The Board notes that the Office issued a Form CA-16 to the University Health Care
Systems on September 1, 2010. A properly executed CA-16 form creates a contractual
obligation, which does not involve the employee directly, to pay the cost of the examination or
treatment regardless of the action taken on the claim. As the CA-16 was properly executed, on
return of the case record OWCP shall consider entitlement for medical expense compensation as
appropriate pursuant to this CA-16 form.8
CONCLUSION
The Board finds that appellant failed to establish that she sustained an injury on
August 28, 2010 while in the performance of duty.

7

Gary J. Watling, 52 ECAB 278 (2001); Shirley A. Temple, 48 ECAB 404 (1997).

8

See Elaine M. Kreymborg, 41 ECAB 256 (1989); see also 5 U.S.C. § 8103. This section of FECA requires that
OWCP provide all medical care necessary as a result of an employment injury.

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 14, 2010 is affirmed. The case is remanded for further
development consistent with this opinion regarding the issue of medical expense.
Issued: August 11, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

